Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of the 19th day of August, 2004, by and between EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah corporation (the “Company”) and Kevin A. Paprzycki (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive has provided services to the Company in an executive
capacity and desires to continue to provide such services;

 

WHEREAS, the Company desires to have the benefit of the Executive’s efforts and
services;

 

WHEREAS, the Company and the Executive desire to terminate all prior employment
agreements with the Company, if any; and

 

WHEREAS, the Company determined that it is appropriate and in the best interests
of the Company to provide to the Executive protection in the event of certain
terminations of the Executive’s employment relationship with the Company in
accordance with the terms and conditions contained herein and the Executive
desires to have such protection.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Company and the Executive hereto
mutually covenant and agree as follows:

 

1.                                       DEFINITIONS.

 

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

 

(a)                                  “Accrued Benefits” shall mean the amount
equal to the sum of the following to the extent not previously paid:

 

(i)                                     All salary earned or accrued through the
Termination Date;

 

(ii)                                  Reimbursement pursuant to Section 6(d) for
any and all monies expended by the Executive and not advanced by Company in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive through the Termination Date;

 

(iii)                               Any and all other cash benefits of deferred
compensation plans previously earned through the Termination Date unless
deferred at the election of

 

--------------------------------------------------------------------------------


 

the Executive for payment at another time or the applicable deferred
compensation plan provides for payment at another time;

 

(iv)                              The full amount of any bonus earned in a prior
period and payable to the Executive in accordance with Section 6(b) herein,
subject to the limitations in Section 10 and Section 12; and

 

(v)                                 All other payments and benefits to which the
Executive may be entitled under the terms of any benefit plan of the Company,
which as of the Termination Date, is applicable to all regular full-time
employees of the Company generally.

 

(b)                                 “Act” shall mean the Securities Exchange Act
of 1934;

 

(c)                                  “Affiliate” shall have the same meaning as
given to that term in Rule 12b-2 of Regulation 12B promulgated under the Act;

 

(d)                                 “Base Period Income” shall be an amount
equal to the Executive’s “annualized includable compensation” for the “base
period” as defined in Sections 280G(d)(1) and (2) of the Code and the
regulations adopted thereunder;

 

(e)                                  “Beneficial Owner” shall have the same
meaning as given to that term in Rule 13d-3 of the Act, provided that any
pledgee of Company voting securities shall not be deemed to be the Beneficial
Owner thereof prior to its disposition of, or acquisition of voting rights with
respect to, such securities;

 

(f)                                    “Board” shall mean the Board of Directors
of the Company;

 

(g)                                 “Cause” shall mean any of the following:

 

(i)                                     The engaging by the Executive in
fraudulent conduct, as evidenced by a determination in a binding and final
judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an
action, suit or proceeding, whether civil, criminal, administrative or
investigative, which the Chief Executive Officer of the Company determines, in
his sole discretion, has a significant adverse impact on the Company or on the
performance of the Executive’s duties to the Company;

 

(ii)                                  Conviction of a felony, as evidenced by a
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, which
the Chief Executive Officer of the Company determines, in his sole discretion,
has a significant adverse impact on the Company or on the performance of the
Executive’s duties to the Company;

 

(iii)                               Neglect or refusal by the Executive to
perform the Executive’s duties or responsibilities; or

 

2

--------------------------------------------------------------------------------


 

(iv)                              A significant violation by the Executive of
the Company’s established policies and procedures;

 

Notwithstanding the foregoing, Cause shall not exist under Sections 1(g)(iii)
and (iv) herein unless the Company furnishes written notice to the Executive of
the specific offending conduct and the Executive fails to correct such offending
conduct within the thirty (30) day period commencing on the receipt of such
notice.

 

(h)                                 “Change of Control” shall mean a change in
ownership or managerial control of the stock, assets or business of the Company
resulting from one or more of the following circumstances:

 

(i)                                     A change of control of the Company, of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Act, or any successor
regulation of similar import, regardless of whether the Company is subject to
such reporting requirement;

 

(ii)                                  A change in ownership of the Company
through a transaction or series of transactions, such that any Person or Persons
(other than any current officer of the Company or member of the Board)
become(s), in the aggregate, the Beneficial Owner(s), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
Company’s then outstanding securities;

 

(iii)                               Any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the common stock of the Company would be converted into cash
(other than cash attributable to dissenters’ rights), securities or other
property provided by a Person or Persons other than the Company, other than a
consolidation or merger of the Company in which the holders of the common stock
of the Company immediately prior to the consolidation or merger have
approximately the same proportionate ownership of common stock of the surviving
corporation immediately after the consolidation or merger;

 

(iv)                              The shareholders of the Company approve a
sale, transfer, liquidation or other disposition of all or substantially all of
the assets of the Company to a Person or Persons;

 

(v)                                 During any period of two (2) consecutive
years, individuals who, at the beginning of such period, constituted the Board
of Directors of the Company cease, for any reason, to constitute at least a
majority thereof, unless the election or nomination for election of each new
director was approved by the vote of at least two-thirds (2/3) of the directors
then still in office who were directors at the beginning of the period;

 

3

--------------------------------------------------------------------------------


 

(vi)                              The filing of a proceeding under Chapter 7 of
the Federal Bankruptcy Code (or any successor or other statute of similar
import) for liquidation with respect to the Company; or

 

(vii)                           The filing of a proceeding under Chapter 11 of
the Federal Bankruptcy Code (or any successor or other statute of similar
import) for reorganization with respect to the Company if in connection with any
such proceeding, this Agreement is rejected, or a plan of reorganization is
approved an element of which plan entails the liquidation of all or
substantially all the assets of the Company.

 

A “Change of Control” shall be deemed to occur on the actual date on which any
of the foregoing circumstances shall occur; provided, however, that in
connection with a “Change of Control” specified in Section 1(h)(vii), a “Change
of Control” shall be deemed to occur on the date of the filing of the relevant
proceeding under Chapter 7 or Chapter 11 of the Federal Bankruptcy Code (or any
successor or other statute of similar import).  Notwithstanding the foregoing, a
“Change of Control” shall not include any transaction that constitutes a “Rule
13e-3 transaction” under Rule 13e-3 of the Act or an “issuer tender offer” under
Rule 13e-4 of the Act.

 

(i)                                     “Change of Control Period” shall mean
the period commencing 180 days immediately prior to the date a Change of Control
is deemed to occur pursuant to Section 1(h), herein, and ending on the second
anniversary of such date of Change of Control;

 

(j)                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time;

 

(k)                                  “Disability” shall mean a physical or
mental condition whereby the Executive is unable to perform on a full-time basis
the customary duties of the Executive under this Agreement;

 

(l)                                     “Federal Short Term Rate” shall mean the
rate defined in Section 1274(d)(1)(C)(i) of the Code;

 

(m)                               “Good Reason” shall mean any of the following:

 

(i)                                     The required relocation of the
Executive, without the Executive’s consent, to an employment location which is
more than seventy-five (75) miles from the Executive’s employment location on
the day preceding the date of this Agreement; or

 

(ii)                                  Breach or violation of any material
provision of this Agreement by the Company, which is not remedied within five
business days following notice to the Company by the Executive.

 

(n)                                 “Good Reason During a Change of Control”
shall mean any of the following events occurring during a Change of Control
Period:

 

4

--------------------------------------------------------------------------------


 

(i)                                     The required relocation of the
Executive, without the Executive’s consent, to an employment location which is
more than seventy-five (75) miles from the Executive’s employment location on
the day preceding the date of this Agreement;

 

(ii)                                  The removal of the Executive from or any
failure to reelect the Executive to any of the positions held by the Executive
during the 180-day period immediately preceding the Change of Control Period,
except in the event that such removal or failure to reelect relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of death, Disability or voluntary retirement;

 

(iii)                               A significant adverse change, without the
Executive’s written consent, in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities that existed during the
180-day period immediately preceding the Change of Control Period, or a material
reduction in the level of support services, staff, secretarial and other
assistance, office space and accoutrements available to a level below that which
was provided to the Executive during the 180-day period immediately preceding
the Change of Control Period, and that which is necessary to perform any duties
assigned to the Executive during the 180-day period immediately preceding the
Change of Control Period; or

 

(iv)                              Breach or violation of any material provision
of this Agreement by the Company, which is not remedied within five business
days following notice to the Company by the Executive;

 

(o)                                 “Gross Income” shall mean the Executive’s
current calendar year targeted compensation under Sections 6(a) and (b) of this
Agreement;

 

(p)                                 “Notice of Termination” shall mean the
notice described in Section 14 herein;

 

(q)                                 “Person” shall mean any individual,
partnership, joint venture, association, trust, corporation or other entity,
other than an employee benefit plan of the Company or an entity organized,
appointed or established pursuant to the terms of any such benefit plan;

 

(r)                                    “Termination Date” shall mean, except as
otherwise provided in Section 14 herein,

 

(i)                                     The Executive’s date of death;

 

(ii)                                  Thirty (30) days after the delivery of the
Notice of Termination terminating the Executive’s employment on account of
Disability pursuant to Section 9 herein, unless the Executive returns on a
full-time basis to the performance of his or her duties prior to the expiration
of such period;

 

5

--------------------------------------------------------------------------------


 

(iii)                               Thirty (30) days after the delivery of the
Notice of Termination if the Executive’s employment is terminated by the
Executive voluntarily;

 

(iv)                              Thirty (30) days after the delivery of the
Notice of Termination if the Executive’s employment is terminated by the Company
for any reason other than death or Disability; or

 

(v)                                 The date the Executive is terminated for
Cause.

 

(s)                                  “Termination Payment” shall mean the
payment described in Section 13 herein;

 

(t)                                    “Total Payments” shall mean the sum of
the Termination Payment and any other “payments in the nature of compensation”
(as defined in Section 280G of the Code and the regulations adopted thereunder)
to or for the benefit of the Executive, the receipt of which is contingent on a
Change of Control and to which Section 280G of the Code applies.

 

2.                                       EMPLOYMENT.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.

 

3.                                       TERM.

 

The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the date hereof and end on that date employment
of the Executive is terminated pursuant to the terms and conditions of either
Section 8, 9, 10, 11 or 12, herein.

 

4.                                       POSITIONS AND DUTIES.

 

The Executive shall serve as Chief Financial Officer and Secretary of the
Company and in such additional capacities as set forth in Section 7 herein.  In
connection with the foregoing positions, the Executive shall have such duties,
responsibilities and authority as may from time to time be assigned to the
Executive by the Chief Executive Officer.  The Executive shall devote
substantially all the Executive’s working time and efforts to the business and
affairs of the Company.  The Chief Executive Officer, in his or her sole
discretion, may alter, modify, or change the Executive’s duties, offices,
positions, responsibilities and obligations set forth in this Agreement at any
time, consistent with the status of a senior executive of the Company.

 

5.                                       PLACE OF PERFORMANCE.

 

In connection with the Executive’s employment by the Company, the Executive
shall be based at the principal executive offices of the Company in Salt Lake
City, Utah except for required travel on Company business.

 

6

--------------------------------------------------------------------------------


 

6.                                       COMPENSATION AND RELATED MATTERS.

 

(a)                                  Salary.  The Company shall pay to the
Executive an annualized base salary at a rate of $135,000.00 in equal
installments as nearly as practicable on the Company’s regular payroll dates, in
arrears.  Such annualized base salary may be increased from time to time in
accordance with normal business practices of the Company.  The annualized base
salary of the Executive shall not be decreased below its then existing amount
during the term of this Agreement;

 

(b)                                 MIP.  Subject to the Company’s right to
terminate or amend, at any time with or without notice to the Executive, the
Evans & Sutherland Management Incentive Plan (the “MIP”), the Executive shall be
entitled to participate in the MIP as agreed in writing in a MIP document;

 

(c)                                  Executive Savings Plan.  Subject to the
Company’s right to terminate or amend, at any time with or without notice to the
Executive, the Company’s Executive Savings Plan, the Executive shall be entitled
to participate in the Executive Savings Plan according to the terms and
conditions of the Executive Savings Plan.

 

(d)                                 Expenses.  The Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all expenses for travel
and living expenses while away from home on business or at the request of and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company at the time incurred;

 

(e)                                  Other Benefits.  The Company shall provide
the Executive with all other benefits normally provided to an employee of the
Company similarly situated to the Executive, including being added as a named
officer on the Company’s existing directors’ and officers’ liability insurance
policy.  Such D&O policy and replacement or successor policies, including any
extended reporting period for a current policy in the event the current policy
is written on a claims made basis, shall provide continuous coverage for claims
which may be brought against Executive in connection with Executive’s employment
while a named officer of the Company regardless of when a claim is made,
including claims brought post-termination.  In the event of a Change of Control,
the Executive will be a named officer under a policy that provides continuous
coverage comparable to coverage in effect before the Change of Control.

 

(f)                                    Vacations.  The Executive shall be
entitled to the number of vacation days in each calendar year, and to
compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan as in effect from time to time.  The
Executive shall also be entitled to all paid holidays given by the Company to
its executives; and

 

(g)                                 Services Furnished.  The Company shall
furnish the Executive with office space, and such other facilities and services
as shall be suitable to the Executive’s position and adequate for the
performance of the Executive’s duties as set forth in Section 4 hereof.

 

7

--------------------------------------------------------------------------------


 

7.                                       OFFICES.

 

The Executive agrees to serve without additional compensation, if elected or
appointed thereto, in one or more executive offices of the Company, or any
affiliate or subsidiary of the Company, or as a member of the board of directors
of any subsidiary or affiliate of the Company; provided, however, that the
Executive is indemnified for serving in any and all such capacities on a basis
no less favorable than is currently provided in the Company’s bylaws, or
otherwise.

 

8.                                       TERMINATION AS A RESULT OF DEATH.

 

If the Executive shall die during the term of this Agreement, the Executive’s
employment shall terminate on the Executive’s date of death and the Executive’s
surviving spouse, or the Executive’s estate if the Executive dies without a
surviving spouse, shall be entitled to the Executive’s Accrued Benefits as of
the Termination Date and the applicable Termination Payment.

 

9.                                       TERMINATION FOR DISABILITY.

 

If, as a result of the Executive’s Disability, the Executive shall have been
unable to perform the Executive’s duties hereunder on a full-time basis for four
(4) consecutive months and within thirty (30) days after the Company provides
the Executive with a Termination Notice, the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis, the Company
may terminate the Executive’s employment, subject to Section 14 herein.  During
the term of the Executive’s Disability prior to termination, the Executive shall
continue to receive all salary and other benefits payable under Section 6
herein, including participation in all employee benefit plans, programs and
arrangements in which the Executive was entitled to participate immediately
prior to the Disability; provided, however, that the Executive’s continued
participation is permitted under the terms and provisions of such plans,
programs and arrangements.  In the event that the Executive’s participation in
any such plan, program or arrangement is barred as the result of such
Disability, the Executive shall be entitled to receive an amount equal to the
contributions, payments, credits or allocations which would have been paid by
the Company to the Executive, to the Executive’s account or on the Executive’s
behalf under such plans, programs and arrangements.  In the event the
Executive’s employment is terminated on account of the Executive’s Disability in
accordance with this Section 9, the Executive shall receive the Executive’s
Accrued Benefits as of the Termination Date and shall remain eligible for all
benefits provided by any long-term disability programs of the Company in effect
at the time of such termination.  The Executive shall also be entitled to the
Termination Payment described in Section 13(a).

 

10.                                 TERMINATION FOR CAUSE.

 

If the Executive’s employment with the Company is terminated by the Company for
Cause, subject to the procedures set forth in Section 14 herein, the Executive
shall be entitled to receive the Executive’s Accrued Benefits as of the
Termination Date, however, the Executive’s Accrued Benefits will not include any
amount for bonus under Section 1(a)(iv).  The Executive shall not be entitled to
receipt of any Termination Payment.

 

8

--------------------------------------------------------------------------------


 

11.                                 OTHER TERMINATION BY COMPANY.

 

From and after the date of this Agreement, provided that the Company furnishes
thirty (30) days prior written notice to the Executive, the Company shall have
the right to terminate this Agreement at any time, with or without Cause.  If
the Executive’s employment with the Company is terminated by the Company other
than by reason of death, Disability or Cause, subject to the procedures set
forth in Section 14 herein, the Executive (or in the event of the Executive’s
death following the Termination Date, the Executive’s surviving spouse or the
Executive’s estate if the Executive dies without a surviving spouse) shall
receive the Executive’s Accrued Benefits and the applicable Termination
Payment.  The Executive shall not, in connection with any consideration
receivable in accordance with this Section 11, be required to mitigate the
amount of such consideration by securing other employment or otherwise and such
consideration shall not be reduced by reason of the Executive securing other
employment or for any other reason.

 

12.                                 VOLUNTARY TERMINATION BY EXECUTIVE.

 

From and after the date of this Agreement, provided that the Executive furnishes
thirty (30) days prior written notice to the Company, the Executive shall have
the right to voluntarily terminate this Agreement at any time.  If the
Executive’s voluntary termination is without Good Reason or without Good Reason
During a Change of Control, the Executive shall receive the Executive’s Accrued
Benefits as of the Termination Date and shall not be entitled to any Termination
Payment, however, the Executive’s Accrued Benefits will not include any amount
for bonus under Section 1(a)(iv).  If the Executive’s voluntary termination is
for Good Reason or Good Reason During a Change of Control, the Executive (or in
the event of the Executive’s death following the Termination Date, the
Executive’s surviving spouse or the Executive’s estate if the Executive dies
without a surviving spouse) shall receive the Executive’s Accrued Benefits and
the applicable Termination Payment.  The Executive shall not, in connection with
any consideration receivable in accordance with this Section 12, be required to
mitigate the amount of such consideration by securing other employment or
otherwise and such consideration shall not be reduced by reason of the Executive
securing other employment or for any other reason.

 

13.                                 TERMINATION PAYMENT.

 

(a)                                  If the Executive’s employment is terminated
as a result of death or Disability, the Executive shall receive a Termination
Payment equal to one (1.0) times the Executive’s Gross Income.  The Company will
also pay the full medical, dental, and vision premiums for continuation coverage
under COBRA for the Executive and dependents who qualify for continuation
coverage under COBRA for one year following the Termination Date.

 

(b)                                 If, prior to a Change of Control Period, the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, Disability or Cause, the Termination
Payment payable to the Executive by the Company or an affiliate of the Company
shall be one (1.0) times the Executive’s Gross Income.  The Company will pay the
full medical, dental, and vision premiums for continuation coverage under COBRA
for the Executive and dependents who qualify for continuation coverage under
COBRA for one year following the Termination Date.

 

9

--------------------------------------------------------------------------------


 

(c)                                  If, during a Change of Control Period, the
Executive’s employment is terminated by the Executive for Good Reason During a
Change of Control or by the Company for any reason other than death, Disability,
or Cause, the Termination Payment payable to the Executive by the Company or an
affiliate of the Company shall be one (1.0) times the Executive’s Gross Income. 
The Company will pay the full medical, dental and vision premiums for
continuation coverage under COBRA for the Executive and dependents who qualify
for continuation coverage under COBRA for one (1) year following the Termination
Date.

 

(d)                                 It is the intention of the Company and the
Executive that the benefits under this Agreement shall be capped such that no
portion of the Termination Payment and any other “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder) to or for the benefit of the Executive under this Agreement,
or under any other agreement, plan or arrangement, shall be deemed to be an
“excess parachute payment” as defined in Section 280G of the Code.  It is agreed
that the present value of the Total Payments shall not exceed an amount equal to
two and ninety-nine hundredths (2.99) times the Executive’s Base Period Income,
which is the maximum amount which the Executive may receive without becoming
subject to the tax imposed by Section 4999 of the Code or which the Company may
pay without loss of deduction under Section 280G(a) of the Code.  Present value
for purposes of this Agreement shall be calculated in accordance with the
regulations issued under Section 280G of the Code.  Within sixty (60) days
following delivery of the Notice of Termination or notice by the Company to the
Executive of its belief that there is a payment or benefit due the Executive
which will result in an excess parachute payment as defined in Section 280G of
the Code, the Executive and the Company shall, at the Company’s expense, obtain
such opinions as more fully described hereafter, which need not be unqualified,
of legal counsel and certified public accountants or a firm of recognized
executive compensation consultants.  The Executive shall select said legal
counsel, certified public accountants and executive compensation consultants;
provided, however, that if the Company does not accept one (1) or more of the
parties selected by the Executive, the Company shall provide the Executive with
the names of such legal counsel, certified public accountants and/or executive
compensation consultants as the Company may select; provided, further, however,
that if the Executive does not accept the party or parties selected by the
Company, the legal counsel, certified public accountants and/or executive
compensation consultants selected by the Executive and the Company,
respectively, shall select the legal counsel, certified public accountants
and/or executive compensation consultants, whichever is applicable, who shall
provide the opinions required by this Section 13(d).  The opinions required
hereunder shall set forth (a) the amount of the Base Period Income of the
Executive, (b) the present value of Total Payments and (c) the amount and
present value of any excess parachute payments.  In the event that such opinions
determine that there would be an excess parachute payment, the Termination
Payment or any other payment determined by such counsel to be includable in
Total Payments shall be reduced or eliminated as specified by the Executive in
writing delivered to the Company within thirty (30) days of his or her receipt
of such opinions or, if the Executive fails to so notify the Company, then as
the Company shall reasonably determine, so that under the bases of calculation
set forth in such opinions there will be no excess parachute payment.  The
provisions of this Section 13(d), including the

 

10

--------------------------------------------------------------------------------


 

calculations, notices and opinions provided for herein shall be based upon the
conclusive presumption that the compensation and other benefits, including but
not limited to the Gross Income, earned on or after the date of a Change of
Control by the Executive pursuant to the Company’s compensation programs if such
payments would have been made in the future in any event, even though the timing
of such payment is triggered by the Change of Control, are reasonable
compensation for services rendered prior to the Change of Control; provided,
however, that in the event legal counsel so requests in connection with the
opinion required by this Section 13(d), a firm of recognized executive
compensation consultants, selected by the Executive and the Company pursuant to
the procedures set forth above, shall provide an opinion, upon which such legal
counsel may rely, as to the reasonableness of any item of compensation as
reasonable compensation for services rendered prior to the Change of Control by
the Executive.  In the event that the provisions of Sections 280G and 4999 of
the Code are repealed without succession, this Section 13(d) shall be of no
further force or effect.

 

(e)                                  The Termination Payment shall be paid to
the Executive as follows:

 

(i)                                     In the event the Executive’s Termination
Date is during a Change of Control Period, any Termination Payment shall be paid
in a lump sum not later than ten (10) days following the Executive’s Termination
Date.  Such lump sum payment shall not be reduced by any present value, interest
rate, or similar factor.  Further, the Executive shall not be required to
mitigate the amount of such payment by securing other employment or otherwise
and such payment shall not be reduced by reason of the Executive securing other
employment or for any other reason.

 

(ii)                                  In the event the Executive’s Termination
Date is prior to or after a Change of Control Period, any Termination Payment
shall be paid to the Executive in equal installments on the Company’s twenty-six
(26) regular bi-weekly paydays over the twelve-month period following the
Termination Date.  Such payments shall not be reduced or increased by any
present value, interest rate, or similar factor.  Further, the Executive shall
not be required to mitigate the amount of such payment by securing other
employment or otherwise and such payment shall not be reduced by reason of the
Executive securing other employment or for any other
reason.                                    

 

(f)                                    Notwithstanding anything to the contrary
herein, in no event will a termination of the Executive’s employment with the
Company be deemed to trigger a right to receive a Termination Payment if the
termination is effected by the mutual written agreement of the Company and the
Executive to accommodate a reassignment of the Executive to an entity created or
acquired by the Company, or to which the Company has contributed rights to
technology, assets or business plans, if at the time of such termination the
Company owns or is acquiring a minimum of a 19% equity interest in such entity. 
In the event of any such termination, the Executive shall only be entitled to
receive the Executive’s Accrued Benefits as of the Termination Date.

 

11

--------------------------------------------------------------------------------


 

14.                                 TERMINATION NOTICE AND PROCEDURE.

 

Any termination by the Company or the Executive of the Executive’s employment
during the employment period shall be communicated by written Notice of
Termination (“Notice of Termination”) to the Executive, if such Notice of
Termination is delivered by the Company, and to the Company, if such Notice of
Termination is delivered by the Executive, all in accordance with the following
procedures:

 

(a)                                  The Notice of Termination shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances alleged to provide a
basis for termination;

 

(b)                                 Any Notice of Termination by the Company
shall be approved by a resolution duly adopted by a majority of the Board, or a
majority of the Board may delegate such authority to approve any Notice of
Termination to the Chief Executive Officer of the Company;

 

(c)                                  If the Executive shall in good faith
furnish a Notice of Termination for Good Reason or for Good Reason During a
Change of Control and the Company notifies the Executive that a dispute exists
concerning the existence of Good Reason or Good Reason During a Change of
Control, within the fifteen (15) day period following the Company’s receipt of
such notice, the Executive shall continue the Executive’s employment during such
dispute.  If it is thereafter agreed by the parties to this Agreement or
determined by arbitration that (i) Good Reason or Good Reason During a Change of
Control did exist, the Executive’s Termination Date shall be the earlier of (A)
the date on which the dispute is finally determined, either by mutual written
agreement of the parties or pursuant to Section 16, (B) the date of the
Executive’s death or (C) one day prior to the second (2nd) anniversary of a
Change of Control, if any,  or (ii) Good Reason or Good Reason During a Change
of Control did not exist, the employment of the Executive shall continue after
such determination as if the Executive had not delivered the Notice of
Termination asserting Good Reason or Good Reason During a Change of Control; and

 

(d)                                 If the Executive gives Notice of Termination
of his or her employment for Good Reason or Good Reason During a Change of
Control and a dispute arises as to the existence of Good Reason or Good Reason
During a Change of Control, and the Executive does not continue his employment
during such dispute, and it is finally determined that the reason for
termination set forth in such Notice of Termination did not exist, if such
notice was delivered by the Executive, the Executive shall be deemed to have
voluntarily terminated the Executive’s employment other than for Good Reason or
Good Reason During a Change of Control.

 

15.                                 NON-COMPETE.

 

The Executive hereby agrees that during the term of this Agreement and for the
period of one (1) year from the termination hereof, that the Executive will not:

 

(a)                                  Own, manage, operate or control any
business within the United States of the type and character engaged in and
competitive with the Company or any subsidiary

 

12

--------------------------------------------------------------------------------


 

thereof.  For purposes of this Section 15, ownership of securities of not in
excess of five percent (5%) of any class of securities of a public company shall
not be considered to be competition with the Company or any subsidiary thereof;
or

 

(b)                                 Act as, or become employed as, an officer,
director, employee, consultant or agent of any business within the United States
of the type and character engaged in and competitive with the Company or any of
its subsidiaries; or

 

(c)                                  Solicit any similar business to that of the
Company’s for, or sell any products that are in competition with the Company’s
products to, any company in the United States, which is, as of the date hereof
or through the Termination Date, a customer or client of the Company or any of
its subsidiaries, or was such a customer or client thereof within two years
prior to the Termination Date; or

 

(d)                                 Solicit the employment of (i) any employee
of the Company or its subsidiaries that is an employee at anytime during this
term of this Agreement or during the one year period following the termination
of this Agreement or (ii) any former employee of the Company or its subsidiaries
who was employed by the Company or its subsidiaries during the one (1) year
period preceding the Termination Date.

 

For purposes of this Section 15, any business in the design, production, sale or
support of 3D visualization simulation hardware or software systems shall be
deemed to be competitive with the Company.

 

16.                                 REMEDIES AND JURISDICTION.

 

(a)                                  The Executive hereby acknowledges and
agrees that a breach of the agreements contained in this Agreement will cause
irreparable harm and damage to the Company, that the remedy at law for the
breach or threatened breach of the agreements set forth in this Agreement will
be inadequate, and that, in addition to all other remedies available to the
Company for such breach or threatened breach (including, without limitation, the
right to recover damages), the Company shall be entitled to injunctive relief
for any breach or threatened breach of the agreements contained in this
Agreement.  To enforce the provisions of this Section 16(a), the Company may
seek relief from any court with proper jurisdiction and the provisions of
Section 16(b) through (d) shall not be applicable for purposes of this
Section 16(a).

 

(b)                                 All claims, disputes and other matters in
question between the parties arising under this Agreement, shall, unless
otherwise provided herein, be decided by binding arbitration before a single
independent arbitrator selected pursuant to Section 16(d).  TO THE EXTENT
ALLOWABLE UNDER APPLICABLE LAW, ALL DISPUTES INVOLVING ALLEGED UNLAWFUL
EMPLOYMENT DISCRIMINATION, BREACH OF CONTRACT OR POLICY, OR EMPLOYMENT TORT
COMMITTED BY THE COMPANY OR A REPRESENTATIVE OF THE COMPANY, INCLUDING CLAIMS OF
VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL
BE RESOLVED PURSUANT TO THIS POLICY AND THERE SHALL BE NO RECOURSE TO

 

13

--------------------------------------------------------------------------------


 

COURT, WITH OR WITHOUT A JURY TRIAL.  The arbitration hearing shall occur at a
time and place convenient to the parties in Salt Lake County, Utah, within
thirty (30) days of selection or appointment of the arbitrator.  The arbitration
shall be governed by the National Rules for the Resolution of Employment
Disputes of AAA in effect on the date of the first notice of demand for
arbitration.  The arbitrator shall issue written findings of fact and
conclusions of law, and an award, within fifteen (15) days of the date of the
hearing unless the parties otherwise agree.

 

(c)                                  In cases of breach of contract or policy,
damages shall be limited to contract damages.  In cases of discrimination claims
prohibited by statute, the arbitrator may direct payment consistent with the
applicable statute.  Issues of procedure, arbitrability, or confirmation of
award shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

 

(d)                                 The parties shall select the arbitrator from
a panel list made available by the AAA.  If the parties are unable to agree to
an arbitrator within ten (10) days of receipt of a demand for arbitration, the
arbitrator will be chosen by alternatively striking from a list of five (5)
arbitrators obtained by the Company from AAA.  The Executive shall have the
first strike.

 

17.                                 ATTORNEYS’ FEES.

 

In the event that either party hereunder institutes any legal or arbitration
proceedings in connection with its rights or obligations under this Agreement,
each party in such proceeding shall be responsible for all of its own costs
incurred in connection with such proceeding, including attorneys’ fees and any
other fees, expenses, or costs.

 

18.                                 SUCCESSORS.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries.  In the event of the
Executive’s death, all amounts payable to the Executive under this Agreement
shall be paid to the Executive’s surviving spouse, or the Executive’s estate if
the Executive dies without a surviving spouse.  This Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor, surviving
or resulting corporation or other entity to which all or substantially all of
the business and assets of the Company shall be transferred whether by merger,
consolidation, transfer or sale.

 

19.                                 ENFORCEMENT.

 

The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.

 

14

--------------------------------------------------------------------------------


 

20.                                 AMENDMENT OR TERMINATION.

 

This Agreement may not be amended or terminated during its term, except by
written instrument executed by the Company and the Executive.

 

21.                                 SURVIVABILITY.

 

The provisions of Sections 15, 16, 17, 18 and 19 and the Company’s obligation to
pay Executive monies or benefits due hereunder shall survive termination of this
Agreement.

 

22.                                 ENTIRE AGREEMENT.

 

Except for the Confidentiality, Proprietary Information, and Inventions
Agreement between the Executive and the Company, this Agreement sets forth the
entire agreement between the Executive and the Company with respect to the terms
of the Executive’s employment with the Company.  This Agreement supersedes all
prior oral or written agreements, negotiations, commitments and understandings
with respect thereto, and in the event of conflict between the terms of this
Agreement and any other agreement, the terms of this Agreement govern.  Prior
Employment Agreements between the Executive and the Company are hereby
terminated in their entirety and superceded by this Agreement.

 

23.                                 GOVERNING LAW.

 

This Agreement and the Executive’s and Company’s respective rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Utah without giving effect to the provisions, principles,
or policies thereof relating to choice or conflicts of laws.

 

24.                                 NOTICE.

 

All notices, requests, instructions or other documents to be given under this
Agreement shall be in writing and shall be deemed given (i) three business days
following sending by registered or certified mail, postage prepaid, (ii) when
delivered, if delivered personally to the intended recipient and (iv) one
business day following sending by overnight delivery via a national courier
service, and in each case, addressed to a party at the following address for
such party:

 

Company:

 

Evans & Sutherland Computer Corporation

 

 

600 Komas Drive

 

 

Salt Lake City, Utah 84108

 

 

Attn: Vice President of Human Resources

 

 

Fax: (801) 588-4517

 

 

Tel: (801) 588-1609

 

15

--------------------------------------------------------------------------------


 

Executive:

 

Kevin A. Paprzycki

 

 

6413 W. Ketchum Drive

 

 

West Valley City, Utah 84128

 

 

 

 

 

Tel: (801) 508-1589

 

or to such other address as the Company shall have given to the Executive or the
Executive shall have given to the Company in writing in the manner set forth
above.

 

25.                                 NO WAIVER.

 

No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

26.                                 HEADINGS.

 

The headings herein contained are for reference only and shall not affect the
meaning or interpretation of any provision of this Agreement.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Oyler

 

 

 

 

James R. Oyler

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

/s/ Kevin A. Paprzycki

 

 

 

 

Kevin A. Paprzycki

 

17

--------------------------------------------------------------------------------